Opinions of the United
2001 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-16-2001

Thomas v. Comm Social Security
Precedential or Non-Precedential:

Docket 00-3506




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2001

Recommended Citation
"Thomas v. Comm Social Security" (2001). 2001 Decisions. Paper 184.
http://digitalcommons.law.villanova.edu/thirdcircuit_2001/184


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2001 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed August 16, 2001

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 00-3506

PAULINE THOMAS,

       Appellant

v.

COMMISSIONER OF SOCIAL SECURITY

On Appeal from the United States District Court
for the District of New Jersey
D.C. Civil No. 99-cv-02234
District Judge: Honorable William G. Bassler

Argued March 12, 2001

Before: ALITO and RENDELL, Circuit Judges,
and SCHWARZER,*Senior District Judge

Present: BECKER, Chief Judge, SLOVITER, MANSMANN,
SCIRICA, NYGAARD, ALITO, ROTH, McKEE, RENDELL,
AMBRO and FUENTES, Circuit Judges.

O R D E R

A majority of the active judges who are not recused
having voted for hearing en banc in the above appeal, it is



_________________________________________________________________
* The Honorable William W Schwarzer, Senior United States District
Judge for the Northern District of California, sitting by designation.
ORDERED that the Clerk of this Court list the above case
for hearing en banc at the convenience of the Court.

       BY THE COURT:

       /s/ Edward R. Becker
       Chief Judge

DATED: August 16, 2001

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               2